Citation Nr: 0740533	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Entitlement to an earlier effective date prior to March 31, 
2004 based on clear and unmistakable error (CUE). 



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1960 to 
March 1964.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision that 
granted service connection for S/P laminectomy L4-L5, L5-S1 
(previously referred to as a back condition) and assigned an 
initial 10 percent disability rating, effective beginning on 
March 31, 2004.  

An earlier RO rating decision in April 2002 had denied the 
veteran's claim of service connection for a back condition.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  An April 8, 2002 rating decision denied the veteran's 
claim of service connection for a back condition, and he did 
not appeal in timely fashion.  

3.  On April 8, 2002, the statutory and regulatory provisions 
extant at the time were correctly applied to the facts before 
the RO.  

4.  The August 2004 RO rating decision granted service 
connection for the back disability and assigned an effective 
date of March 31, 2004, the date of receipt of the veteran's 
petition to reopen his claim.  




CONCLUSIONS OF LAW

As the April 2002 rating decision, which denied the veteran's 
original claim, did not involve clear and unmistakable error, 
an effective date earlier than March 31, 2004 or the date of 
the reclaim for the grant of service connection for the back 
disability is not assignable.  38 U.S.C.A. § 5109A (West 2002 
& Supp. 2007); 38 C.F.R. § 3.105(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim.  

The veteran must also be notified to submit all evidence in 
his possession, what specific evidence he is to provide, and 
what evidence VA will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.  

As to the claim of CUE, the Board notes that the provisions 
of VCAA and of the implementing regulations are not 
applicable.  See Simmons v. Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).  


II. Analysis

In June 2001, the veteran filed a claim of service connection 
for a back injury, and in the April 2002 rating decision, the 
RO denied the claim because the medical evidence did not show 
that his back condition was incurred in or caused by service.  
The veteran did not file a timely appeal on this rating 
decision.   

In March 2004, the veteran filed a petition to reopen his 
claim for service connection for a back condition and 
submitted new medical evidence in May 2004.  

In the August 2004 RO rating decision, the RO reopened the 
veteran's claim based on the receipt of new and material 
evidence, including a private physician's treatment records 
dating from 1968 and a report of a July 2004 VA examination 
that provided a nexus opinion relating the current back 
condition to service.  

The rating decision granted service connection for S/P 
laminectomy L4-L5, L5-S1 previously referred to as back 
condition with an initial 10 percent disability rating, 
effective on March 31, 2004.  

The veteran claims that the effective date of his 10 percent 
disability rating should be June 6, 2001, the date that he 
originally filed his claim of service connection.  He asserts 
that the March 31, 2004, effective date should be revised 
based on CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity that attaches to a final decision, 
and when such a decision is collaterally attacked the 
presumption becomes even stronger.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1997).  

Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject 
to revision on the grounds of CUE.  Three-pronged test for 
CUE: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator, or the 
statutory/regulatory provisions extant at that time were not 
correctly applied; (2) the error must be "undebatable" and 
of the sort "which, if it had not been made, would have 
manifestly changed the outcome at the time it was made"; (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en 
banc).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  

Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, supra.  

Disagreements about how the facts were weighed or evaluated 
and failures of the duty to assist cannot be CUE.  38 C.F.R. 
§ 20.1403(d)(2) and (3) (upheld in Disabled Am. Veterans, 234 
F.3d at 697).  

If the evidence establishes CUE, an undebatable, outcome- 
determinative error, the prior decision must be reversed or 
revised, 38 U.S.C. §§ 5109A(a), 7111(a), and the decision 
constituting the reversal or revision "has the same effect as 
if the decision had been made on the date of the prior 
decision," 38 U.S.C. §§ 5109A(b), 7111(b).  

The Board notes that the April 2002 rating decision denied 
service connection based on the RO's review of the veteran's 
service medical records and medical evidence then of record 
that did not serve to link that the claimed back condition to 
his period of service.  It was noted that the veteran's 
separation physical examination stated that his back was 
normal.  

Significantly, when the RO granted service connection in 
August 2004 they considered the new evidence that included 
private medical records that showed continuity of symptoms 
since service and a July 2004 VA examination report that 
provided a nexus opinion linking the claimed back condition 
to service.  The RO assigned the 10 percent rating the 
effective date on March 31, 2004, the date of the petition to 
reopen the claim.  

The Board notes that the effective date of the grant of 
service connection based on a reopened claim cannot be the 
date of receipt of the claim that was previously and finally 
denied.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(holding that "the effective date of award for service 
connection is not based on the date of earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application on which service connection was 
eventually awarded was filed with VA").  

The Board also notes that a claim that had been previously 
denied cannot preserve an effective date for a later grant of 
benefits based on a new application.  "The fact that the 
appellant had previously submitted claim applications, which 
had been denied, is not relevant to the assignment of an 
effective date based on a current application."   Wright v. 
Gober, 10 Vet. App. 343, 346-47 (1997).  

The Board notes that simply to allege that previous 
adjudications had improperly weighed and evaluated evidence 
can never rise to stringent definition of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

In light of the foregoing, the Board finds that the facts 
extant in April 2002 were considered and the statutory and 
regulatory provisions in effect at the time were correctly 
applied by the RO.  

There was simply no error of fact or law that, when called to 
the attention of later reviewers, would compel the conclusion 
that the result would have been manifestly different but for 
the error in this case.  

The Board notes that the "benefit of the doubt rule" is not 
applicable in CUE cases.  38 C.F.R. § 20.1411 (a) and (b).  

Accordingly, the assignment of an effective date earlier than 
March 31, 2004 for the grant of service connection for the 
veteran's back disability on the basis of CUE is not 
warranted.  



ORDER

The claim for an effective date earlier than March 31, 2004 
for the grant of service connection on the basis of CUE is 
denied.  



____________________________________________
STEPHEN L.W ILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


